*541OPINION
PER CURIAM:
The record containing neither an opinion nor explanation by the lower court for its imposition of sentence, it is hereby ordered that the judgment of sentence be vacated and the case remanded for resentencing. The sentencing judge is to file, forthwith, a statement of reasons for the particular sentence imposed. See, Commonwealth v. Riggins, 474 Pa. 115, 377 A.3d 140 (1977); Commonwealth v. Martin, 466 Pa. 118, 351 A.2d 650 (1976); Commonwealth v. Kostka, 475 Pa. 85, 379 A.2d 884 (1977); Commonwealth v. Wertz, 252 Pa.Super. 584, 384 A.2d 933 (1978). Also see Pa.R.App.P. 1925.
PRICE, J., dissented.
WATKINS, former P. J., and HOFFMAN, J., did not participate in the consideration or decision of this case.